Roan, J,
1. In-the absence of an agreement to the contrary, delivery of freight to a common carrier is regarded as delivery to the consignee. Mann v. Glauber, 96 Ga. 795 (22 S. E. 405) ; McCullough v. Armstrong, 118 Ga. 424 (45 S. E. 379). This rule may, however, be varied by agreement. If goods in a sound condition are delivered to a common carrier, and are found in a damaged condition when they arrive at their destination, the question of the consignee’s right to reject the goods would depend upon the terms of the contract with the shipper.
2. Where one by letter orders goods to be shipped by freight and agrees to pay-a specified sum for the goods “delivered in Macon,” and nothing more appears, the expression thus used is ambiguous, and parol evidence ' 'is admissible to explain whether this language meant merely that the seller should pay the freight or whether the parties intended that the title should not pass into the purchaser until the goods reached Macon. The trial court erred in declining to permit the expression above quoted to be explained by parol, and in holding, as a matter of law, that, under the contract between the parties, title to the goods did not pass until after they reached their destination. Judgment reversed.